DETAILED ACTION 
The present application, filed on 2/18/2022 is being examined under the pre-AIA  first inventor to invent provisions. 

The following is a non-final First Office Action on the Merits. Claims 1, 21-39 are pending and have been considered below. 


Priority
This application is a CON of 15/969,698 05/02/2018 PAT 11288698, which claims benefit of 62/576,742 10/25/2017 and is a CIP of 14/209,851 03/13/2014 PAT 9984387, which claims benefit of 61/780,630 03/13/2013. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 7/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 21-39 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 20 and the therefrom dependent claims are directed respectively to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claim 20) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: calculating cost of promotion; managing the discount percentage for each time period. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a sales activities or behaviors, business relationships process, i.e. a process aimed at providing promotions while managing the discount percentage. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

(B) This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, additional remaining claim elements are: the base price. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. computer memory; computer system are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

 (B) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: the base price. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: computer memory; computer system. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 11 (which is repeated in Claims 21) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: calculating total sales of promoted product. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 16 (which is repeated in Claims 26) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: calculating a net price for a given time period. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 17 (which is repeated in Claims 27) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: ensuring the net price for any given time period t is greater than a minimum price threshold. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 18 (which is repeated in Claims 28) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: calculating a second optimized percentage discount. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 19 (which is repeated in Claims 29) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: deploying a promotion. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 12-15 (which are repeated in Claims 21-25 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the discount percentage; the predictive technique; the optimization technique; the base price. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 21-39 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



	No prior art rejection has been applied to the instant application. 



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
0	US 20050096963 A1	2005-05-05	40	Myr, David  et al.	System and method for profit maximization in retail industry; A computer-based method and system accomplish automatic optimization of a preferred merchandising figure of merit like revenue, profit, etc. by concurrent optimization of prices and in-store promotion schedules for groups of interrelated products in a supermarket or in a chain of supermarkets. The basis of the system is a statistical model that combines effects of prices, promotion schedules and other factors that could influence demands, and produces a flexible nonparametric predictive demand function that can be optimized simultaneously in prices and promotion schedules. The system generates demand predictions for groups of interrelated products by applying data mining procedures to historical database that contains sales data along with various sales conditions, adjusting statistical predictive demand models, and then optimizing them in prices and promotion schedules. The user can interact with the system by selecting and customizing optimization and prediction scenarios provided by the system, and by requesting customized reports with results of particular optimization and prediction schemes.
0	US 20080077459 A1	2008-03-27	23	Desai; Paritosh et al.	PRICE MARKDOWN APPARATUS; An apparatus for providing relative optimized pricing for markdown items is provided. A financial engine for determining revenue for determining sales costs is provided. An optimization engine receiving input from the financial engine and uses the determined sales costs to provide relative optimized pricing for markdown items and provides pricing and a promotion calendar for non-markdown items.
0	US 20150332208 A1	2015-11-19	22	Scott; Chris et al.	Automatic Inventory Management System; A method for a dealer to manage products in an inventory includes providing an interface and a processor. The interface is connected for communication with the processor. The interface and the processor are configured so the dealer can provide a plurality of rules through the interface for running on the processor. The processor is configured for running a program for applying the rules to input information that may be provided to the processor regarding a product in the inventory. Outputs of the running the program applying the rules include at least one merchandising action regarding a product in the inventory. The processor is connected to automatically receive the input information and the processor is configured for running a program to automatically implement the at least one merchandising action resulting from applying the rules to the input information.
0	US 20100145773 A1	2010-06-10	79	Desai; Paritosh et al.	System and Method for Generating Product Decisions; The present invention relates to a system and method for generating business decisions. Embodiments of this system and method receive customer transaction data and additional information (cumulatively referred to as `modeling data`). This data is utilized to generate a product decision tree which models consumer purchasing decisions as a tree structure. The product decision tree may be utilized by the system to analyze demand for a given leaf (product) in association with other related products. In some embodiments, customers are segmented into groupings of customers who have similar attributes, including similar shopping behaviors. Customer insights are generated for the customer segments. The customer insights and the product decision tree are used to generate business plans, which may then be provided to a store for implementation. These plans may include a product assortment plan, an everyday pricing plan, a promotional plan, and a markdown plan.
0	US 20050027594 A1	2005-02-03	54	Yasnovsky, Elliot  et al.	Self-service platform for selling advertising; A self-service platform allows advertisers to create and manage their own ad campaigns to be run on a computer network, such as the Internet. In one variation, ads are sold on a preset price basis.
0	US 20100306031 A1	2010-12-02	69	McCauley; Sean et al.	System and Method for Product Role Analysis; The present invention relates to a system and method for analyzing product roles. The system receives a listing of products for classification into roles. The system receives volume data for each item, as well as demand coefficient. Elasticity of the products may be determined from the demand coefficients. Product volumes and elasticities may then be compared against one another by graphing the product by its volume versus elasticity. From this comparison the products may be classified into one or more roles. These roles include image items, niche products, assortment completers, and profit drivers. The assortment completer role is populated with products which have high relative elasticity and low relative volume. Niche product role is populated with products which have low relative elasticity and low relative volume. The image item role is populated with products which have high relative elasticity and high relative volume. And lastly, the profit driver role is populated with products which have low relative elasticity and high relative volume. This comparison may also include generating an "image value" for the product.
0	US 7912748 B1	2011-03-22	20	Rosenberg; Adam N. et al.	Method and system for determining price markdown schedule; Markdown optimization may be performed using a computer system. Markdown objectives may include margin maximization or inventor minimization. Markdown schedule optimization uses an efficient, iterative, targeted combinatorial search. First, permissible discount steps are identified, then for each permissible discount step, a subspace of permissible step dates is identified. Elements from the date step subspace and price reduction subspace are combined and evaluated against the markdown objectives. If an improved markdown schedule is located, a new subspace of permissible step dates is defined to search the subregion of the solution space where the improved markdown optimization schedule was identified. Scheduling of inventory allocation from a distribution center is also disclosed.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622